Citation Nr: 1527084	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to January 29, 2010 and in excess of 30 percent thereafter.

2.  Entitlement to service connection vertigo as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a July 2013 rating decision of the RO in Seattle, Washington.  Jurisdiction rests with the RO in Seattle, Washington as the Veteran resides within the jurisdiction of such.

During the pendency of the appeal for bilateral hearing loss, a February 2010 rating decision granted a 30 percent rating for bilateral hearing loss effective from January 29, 2010.  The Veteran expressed disagreement with the effective date assigned for the 30 percent rating and issue of entitlement to an earlier effective date for the award of a 30 percent rating for the Veteran's bilateral hearing loss was adjudicated in a December 2012 statement of the case (SOC) and the Veteran perfected an appeal thereafter.   However, the claim for an earlier effective date is actually part and parcel of the claim for an increased rating for bilateral hearing loss because although the Veteran indicated that the 30 percent evaluation was fair, he did not withdraw his perfected appeal for an increased evaluation.  The increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, and thus, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  As such, the Board finds that the claim for an earlier effective date for the grant of a 30 percent evaluation for bilateral hearing loss is in reality simply a continued claim for an increased rating prior to the grant of a 30 percent rating, and therefore, the Board will adjudicate the claim as staged rating.

The Veteran testified before a Decision Review Officer (DRO) in November 2009, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection vertigo as secondary to service-connected bilateral hearing loss and/or tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 24, 2009, the Veteran's right ear hearing was manifested by, at worst, Level II hearing acuity and left ear hearing loss was manifested by Level II hearing acuity.

2.  For the period from November 24, 2009, the Veteran's right ear hearing was manifested by Level V hearing acuity and left ear hearing loss was manifested by Level VII hearing acuity.


CONCLUSIONS OF LAW

1.  For the period prior to November 24, 2009, the criteria for a compensable staged evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2014).

2.  For the period from November 24, 2009, the criteria for an evaluation of 30 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A July 2007 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his increased rating claim for bilateral hearing loss.  Consequently, the Board finds that VA's duty to notify has been satisfied.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment (STRs) records, VA medical records and other relevant records.  38 U.S.C.A. §§ 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and examination reports have been obtained and are associated with the claims file.  The Veteran's STRs were not obtained, and are presumed lost.  The law provides that when, through no fault of the Veteran, records under the control of the government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The Veteran was notified that a fire may have destroyed his STRs via a letter in June 2001, prior to the pendency of the claim decided herein.  The Board notes that as service connection has already been granted for bilateral hearing loss and this appeal involves an increased evaluation, such records are not pertinent to the claim. 

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in August 2007, July 2009, and January 2010.  These VA audiological examination reports provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected bilateral hearing loss was warranted in the context of the rating criteria.  These reports also provided findings as to the impact of his service-connected hearing loss on the Veteran's daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The provisions of 38 C.F.R. § 3.103(c)(2) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the RO hearing in November 2009, the issue of an increased rating for bilateral hearing loss was fully explained by the DRO.  In addition, the DRO asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of an increased rating for bilateral hearing loss.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his appeal for an increased rating for his service-connected hearing loss.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 

C.F.R. § 4.1 (2014).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions only apply pursuant to the January 2010 VA examination.  

The evidence for the rating period on appeal consists of statements and testimony of the Veteran, VA treatment records and three VA audiological examination reports dated in August 2007, July 2009 and January 2010.  VA treatment records dated in May 2007 and March 2008 did not address the Veteran's hearing loss in the context of the rating criteria but did indicate problems with the Veteran's hearing aids.

The August 2007 examination results documented a puretone threshold average of 39 for the right ear, and 60 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition scores were 100 percent for each ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the August 2007 audiological examination results.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100.  

The July 2009 VA examination results documented a puretone threshold average of 40 for the right ear and 60 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition scores were 88 percent for the right ear and 96 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level II hearing impairment in the right ear and level II in the left ear.  Applying the results to Table VII, a noncompensable rating is warranted for bilateral hearing loss based on the July 2009 audiological examination results.  Id.  Thus, in mechanically applying the rating criteria, the Veteran's hearing loss has not been disabling enough to warrant a compensable rating in the period prior to November 24, 2009.  The rating criteria simply do not call for a rating in excess of zero percent for this level of hearing impairment for the period prior to November 24, 2009.  Id. 

On January 29, 2010, the Veteran was afforded another VA audiological examination.  The January 2010 VA examination results documented a puretone threshold average of 68 for the right ear and 79 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Additionally, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz, each puretone threshold measured 55 decibels or above for both the left and right ear.  The Maryland CNC speech recognition score was 90 percent for the right ear and 82 percent for the left ear.  Based on those results with the utilization of Table VIa, which provides the most favorable rating, the Veteran had level V hearing impairment in the right ear and level VII in the left ear.  Applying the results to Table VII, a 30 percent rating is warranted for bilateral hearing loss based on the January 2010 audiological examination results.  Id.  Thus, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant an evaluation higher than 30 percent based on the January 2010 VA audiological examination report.  The rating criteria simply do not call for a rating in excess of 30 percent for this level of hearing impairment based on the January 2010 VA audiological examination report.  Id.  

The Veteran is competent to report hearing difficulty as such comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to whether the severity of his hearing loss meets the diagnostic criteria for a higher rating, his opinion, as expressed in November 24, 2009 testimony, that his hearing had worsened, is afforded some weight.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).  His opinion was supported by later clinical findings by a medical professional utilizing audiometric testing in January 2010.   In Swain v. McDonald, No.14-0947 (U.S. Court of Appeals for Veterans Claims, January 8, 2015), the Court held that 38 C.F.R. § 4.85 did not govern effective dates, and that the effective date for an increased rating for hearing loss is the date on which the increase in hearing loss can be ascertained.  For effective dates to be governed by criteria other than 38 C.F.R. § 3.400, such must be specifically noted by statute or regulation.  In this case, an earlier effective date of November 24, 2009 is warranted for the 30 percent rating for bilateral hearing loss based on the January 29, 2010 VA audiometeric findings which were consistent with the Veteran's November 24, 2009 hearing testimony that his hearing loss had worsened, a date within the period on appeal.  Thus, in applying the above law to the facts of the case, the Board determines that the Veteran is entitled to a 30 percent evaluation, and no higher, for his service-connected bilateral hearing loss from November 24, 2009.  As noted above, the rating criteria simply do not support a rating in excess of 30 percent for the Veteran's level of hearing impairment prior to, or from, November 24, 2009. 

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness or for deafness in combination with other specified disabilities.  However, as the results from any of the VA examinations do not show that the Veteran is deaf in either ear, a special monthly compensation rating is not warranted.  Id. 

The above determinations are based upon consideration of applicable rating provisions.  The August 2007 VA audiological examiner reported the Veteran had difficulty in all listening environments and ringing in both ears but did not experience functional impairment as a result of the condition.  See Martinak, 21 Vet. App. at 455.  It was noted by the July 2009 VA audiological examiner the effect of the condition on the Veteran's usual occupation and daily activity was difficulty hearing when exposed to background noise.  The January 2010 VA audiological examiner stated the Veteran's usual occupation was not affected, but that daily activities were affected due to difficulty with communication.  In November 2009 testimony, the Veteran reported the quality of his social life was poor and that he was becoming a lip reader, especially when exposed to background noise and that he could not communicate very well.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As noted above, the August 2007 VA examiner found no functional impairment, and the July 2009 VA audiological examiner stated the effect of on the Veteran's usual occupation and daily activities consisted of difficulty hearing with background noise.  The January 2010 VA examiner stated the Veteran's usual occupation was not affected but daily activities were affected due to difficulty with communication.  There was no indication by any examiner, or the Veteran, that he is unemployable due to his bilateral hearing loss.  Accordingly, the Board concludes a claim for TDIU has not been raised.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that there is no basis for a compensable staged initial evaluation for bilateral hearing loss prior to November 24, 2009.  However, the Board finds an evaluation of 30 percent, but no higher, is warranted as of November 24, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable staged evaluation for bilateral hearing loss prior to November 24, 2009is denied. 

Entitlement to an evaluation of 30 percent, but no higher, for bilateral hearing loss from November 24, 2009 is granted.


REMAND

A July 2013 rating decision denied entitlement to service connection for vertigo as secondary to service-connected bilateral hearing loss and/or tinnitus.  A notice of disagreement (NOD) was received in June 2014 as to the denial of service connection for vertigo.   The Board notes that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to service connection for vertigo.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC as to the issue of entitlement to service connection for vertigo as secondary to service-connected bilateral hearing loss and/or tinnitus, based on the July 2013 rating decision, and the Veteran's June 2014 NOD, and afford the appropriate period for response. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Only if the Veteran completes an appeal with respect to this issue, by the timely filing of a substantive appeal, should such be certified to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


